Title: From George Washington to William Heath, 2 February 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Febry 2d 1781
                        
                        I have been favored with your Letters of the 30th of January and 1st Instant.
                        You will be pleased to observe that Colonel Cranes Regiment is not to be included in the present distribution of
                            Cloathing in the Massachusetts Returns,;because this Regt has already drawn a proportion of Cloathing with the Corps of
                            Artillery — and the second dividend is to be made upon the same principles.The Return called for, I wish may be forwarded as
                            soon as possible.
                        I am surprised you did not learn from Genl Howe the cause of the detention of Col. Scammell’s Detachment—as
                            the Order was communicated thro him.
                        It will certainly be adviseable to innoculate such of the Troops, as have not had the Small Pox under proper
                            restrictions. Doctr Cochran will wait on you, respecting this matter tomorrow. I am Dear Sir With great regard & esteem Your Most Obed. Servt
                        Go: Washington
                            P.S. I am this moment informed by a Letter from Genl Lincoln that the Assembly of Massachusetts have
                                ordered 1500 Coats to be  immediately purchased for their Troops in Camp.
                        
                    